NO. 07-03-0339-CV
                                     07-04-0041-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                              FEBRUARY 23, 2006
                        ______________________________

                         REGINALD S. Y. LEE, APPELLANT

                                          V.

                   JUSTIN HERSEY, TRAVIS J. HERSEY AND
               THE FRANK J. HERSEY FAMILY TRUST, APPELLEES
                    _________________________________

    FROM THE COUNTY COURT AT LAW NO. 1 OF MONTGOMERY COUNTY;

             NO. 01-15,925-P; HONORABLE DENNIS WATSON, JUDGE
                       _______________________________


Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellant Reginald S.Y. Lee appeals two turnover orders issued by the trial court.1

The trial court’s Final Judgment Non Obstante Veredicto, which forms the basis of the

turnover orders, is the subject of an appeal before this court in cause number 07-03-




      1
        The June 17, 2003 turnover order is the subject of cause number 07-03-00339-CV,
and the October 15, 2003 turnover order is the subject of cause number 07-04-00041-CV.
We consider the appeal of these two turnover orders together in this opinion.
00219-CV. In light of this court’s February 23, 2006 opinion and judgment in that cause,

we reverse the trial court’s turnover orders and vacate them in their entirety.




                                                 James T. Campbell
                                                     Justice




                                             2